DETAILED ACTION
1.         Claim 1, as originally filed on 02/14/2020, is pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 02/14/2020, 03/12/2020, 08/20/2021 and 11/30/2021 have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 102/103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.         Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa et al. (JP 2009-215506 A; citations are to the machine translation provided by Applicant with the 11/30/2021 IDS).
	Ogawa teaches a white inkjet ink composition for textile printing containing a white pigment (see para. 0021-0022 & 0041-0042), a water-dispersible urethane resin having reactivity to cationic compounds (see para. 0015-0016), at least one type of crosslinking agent selected from a group consisting of blocked isocyanate compounds and carbodiimide compounds (see para. 0017-0018), a water-soluble organic solvent that is a glycol ether (see para. 0030), and water (see para. 0029).
Ogawa teaches a printing inkjet ink containing 0.1 to 2.5 parts by weight (pbw) of a blocked isocyanate compound as the crosslinking agent with respect to 1 part by weight of the water dispersible resin (see Ogawa claim 1). Ogawa discloses the claimed range (0.02 to 0.15 parts by mass) with “sufficient specificity” to anticipate the claimed range (note that the values 0.1 to 0.15 overlap). Alternatively, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art”. See MPEP 2131.03 and MPEP 2144.051 I.
Ogawa is silent on the claim recited property of a glycol ether that “dissolves by 1 to 60 g in 100 g of water”. However, the glycol ethers disclosed in Ogawa would inherently exhibit this claimed water solubility property in view of the substantially identical composition. See examples of water-soluble organic solvents in the filed specification at para. 0019: dipropylene glycol-n-butyl ether and in Ogawa para. 0030: triethylene glycol monobutyl ether). See also MPEP 2112.01.
Ogawa anticipates claim 1 since he teaches all of the limitations of the white inkjet ink composition for textile printing recited in the claim. In the event that the anticipation rejection under Ogawa is found to be insufficient, one skilled in the art could reasonably adjust/determine the content of the crosslinking agent and/or select a glycol ether solvent that has the claimed recited water solubility (“dissolves by 1 to 60 g in 100 g of water”) or make other modifications well within the purview of a skilled artisan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ink composition because Ogawa teaches and/or suggests a white inkjet ink composition applied to a textile base material having excellent fastness to washing as well as fastness to rubbing (see para. 0009 & 0013), which solves the same problem/achieves the same objective of the present invention (see filed specification para. 0004-0005). Therefore, claim 1 is anticipated by or rendered obvious over the disclosure of Ogawa.


Examiner’s Note
6.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 2, 2022